Citation Nr: 1214127	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-46 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for residuals of fracture to the right femur with traumatic arthritis.

2.  Entitlement to service connection for a lumbar spine disability, secondary to the service-connected right femur disability.

3.  Entitlement to service connection for a left heel spur, secondary to the service-connected right femur disability.

4.  Entitlement to service connection for a right heel spur, secondary to the service-connected right femur disability. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability(ies).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to March 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

Although not adjudicated by the RO an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Therefore, the issues are correct as noted on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran is service-connected for residuals of fracture to the right femur with traumatic arthritis and assigned a 30 percent disability rating.  He presently seeks an increased rating for his right femur disability.  He also seeks service connection for disabilities of the feet and back, secondary to the service-connected right femur disability.

The RO has rated the right femur disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the leg; and 38 C.F.R. § 4.73, Diagnostic Code 5314 for a moderately severe disability of muscle group XIV.  Muscle group XIV involves extension of the knee, simultaneous flexion of hip and flexion of knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII in postural support of body, acting with hamstrings in synchronizing hip and knee; and anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(a), (b). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4). 

Historically, the Veteran was riding a bomb elevator aboard the USS Independence (CVA-62) in service in November 1964 when his right leg was caught between the elevator and the platform.  He suffered a compound fracture of the mid shaft of the right femur and the right lateral femoral condyle, and a laceration to the right thigh.  It was noted on admission that his right thigh was approximately 65 percent amputated.  There was a severely compounded fracture of the mid shaft of the femur with the proximal fragment protruding through the anterior portion of the wound in a flexed position.  The distal fragment was projecting through the antero medial aspect of the thigh from severe torsion of the tibia.  The quadriceps mechanism was partially avulsed and the adductor muscles were damaged.  He was treated by surgery aboard ship where the femur was fixed with a #18 circumferential wire.  He was placed in traction.  The compounded wound was debrided and closed, then he was transferred to the US Naval Hospital in Portsmouth, Virginia.  

Naval hospital records show there was marked ecchymosis and contusion of the scrotum and perineum on the right and there was a small abrasion of the right scapula.  The right leg was in traction with a large scar over the entire anterior medial surface of the right thigh running from just below the inguinal ligament to below the knee joint.  There was a triangular area of skin over the antero-medial aspect of the thigh, which was discolored and did not appear viable.  On November 30, 1964 debridement of the area of non-viable skin was carried out; and on December 7, 1964 a split thickness skin graft was applied to his right thigh.  He was continued in balanced suspension.  He began to show signs of thrombophlebetis of the lower extremities and was begun on heparin for six weeks from November 10, 1964.  Repeated x-rays of the fracture showed no union and clinical instability was evident.  On February 17, 1965 an open reduction with internal fixation by use of an intermedullary nail was carried out.  Postoperatively his course was uncomplicated and he was assigned to no duty involving walking, running, or standing for long periods of time.

The Veteran was readmitted in December 7, 1965 at which time he complained of inability to fully flex and extend his knee and pain in the knee region.  Physical examination revealed loss of the musculature of the anteromedial aspect of the thigh with the area covered with the well-healed skin graft.  The adductors were weak.  In February 1966, x-rays of the right femur demonstrated a Schneider intramedullary nail in place and a well-healed fracture of the shaft of the right femur, although not well enough healed to remove the Schneider nail.  It was the opinion of the Medical Board that the Veteran was not fit for full duty and had obtained maximum benefits of hospitalization.

After service, a March 1979 VA examination report shows the Veteran stated that he could not bend his knee or kneel.  Physical examination showed the Veteran had a noticeable right limp.  He had a tendency to stand with his right foot advanced about 10 inches in front and to the right of the left, which produced a mild right pelvic tilt with lumbar scoliosis, apex to the right.  He was unable to squat due to marked limitation of flexion of the right knee.  There was an extensive scar of evulsion of a major portion of the quadriceps and adductors of the right thigh, junction, middle and distal third, and distal to it, residuals of severe crushing injury of the thigh.  The scarring was healed and mildly adherent to the underlying structures.  There was marked loss of tissue and muscle substance of muscle groups XIV and XV.  There was a well-healed postoperative scar over the lateral aspect of the lower portion of the right buttock, site of insertion of an intramedullary rod; and a longitudinal postoperative scar on the posterolateral aspect of the distal third of the right thigh, healed, nonadherent, nonfibrotic, and nonsymptomatic.

There had been a contracture of the right Achilles' with loss of dorsiflexion of the right ankle from the neutral position.  There also were tender plantar callosities under the head of the 5th metatarsal on the right and 3rd metatarsal on the left, in all probability due to the faulty weight bearing from the fractured femur.  He had a tendency to bear more weight on the left foot.  There was considerable weakness of the right thigh on motion against resistance.  

The Veteran filed an increased rating claim for the right femur disability in 1997.  An October 1997 VA examination report notes his complaints of mild low back discomfort for 15 years.  He said that it came primarily when had overdone it with his walking or bending.  He noted that he could not bend his knee to pick up anything.  X-ray examination of the lumbar spine revealed minimal degenerative changes.

The Veteran filed his present increased rating claim in June 2007, along with his secondary service connection claims for feet and back disabilities.  VA examination in January 2008 shows the Veteran complained of constant achy pain in both feet.  He also had occasional flare-ups of stabbing pain in the heels, right more than left.  During the flare-ups the Veteran used his cane more.  On physical examination the examiner was unable to appreciate posterior and dorsalis pedis pulses bilaterally.  The Veteran reported a history of poor circulation and having had noninvasive vascular studies the previous year in December.  The examiner noted that the Veteran had degenerative spurs on both heals, unchanged since 2006; and that a September 2007 vascular study revealed severe peripheral vascular disease of the right leg.  The diagnoses included bilateral heel spurs and severe peripheral vascular disease of the right leg.

The Veteran also underwent examination of the knee in January 2008.  Range of motion studies were performed.  X-ray examination revealed degenerative changes in the right knee; and the right femur revealed a stable fixation rod in the shaft of the femur.  The diagnosis was traumatic arthritis of the right knee and history of peripheral vascular disease of the right leg, mildly aggravated by trauma to the right leg.

The Veteran finally underwent a VA examination of the lumbar spine in January 2008.  It was noted that the Veteran's pain began in 2002 and was located in the low back area.  The pain occurred with prolonged standing and also with lifting as he could not pick things up properly due to his knee problems.  Range of motion studies were performed and x-ray examination showed chronic degenerative bony and disc changes at L4-5 and L5-S1.  These were stable and unchanged compared to a November 2006 study.  CT scans revealed mild stenosis of the spinal canal at L3-4 and degenerative disc changes at L4-S1.

Supplementary opinions addressing the likelihood of a relationship between the peripheral vascular disease, heel spurs, and back disabilities were provided in May 2008 by the same VA physician.  It was noted that the peripheral vascular disease was less likely than not related to the fractured femur because this was not a known sequela of a femur fracture.  The bilateral heel condition was found to be less likely than not related to the fracture femur residuals, as this was a "natural disease of the heels."  The degenerative joint disease of the lumbar spine also was found to be less likely than not related to the fractured femur as it was "a natural progression of arthritis."

This case as it stands is not ready for a decision on appeal.  First, it appears that there are outstanding VA treatment records.  The examiners in January 2008 referred to x-ray studies of the back and feet in 2006, and a vascular study in 2007, but there are no such records in the file.  The Veteran testified that he currently receives treatment for his femur disability at the VAMC in Decatur and that he has received treatment for his back and heel spurs as early as 2000 from the VA hospital in Danville, Illinois.  These records should be obtained on remand.

Second, the VA examinations and opinions provided in January 2008 are insufficient.  Regarding the femur claim, the examination report did not address any of the diagnostic criteria in the muscle codes for determining whether the Veteran had a severe muscle injury.  See 38 C.F.R. § 4.56(d)(4).  Given the history of injury to the femur with loss of muscle to the thigh and significant scarring, and the fact that the femur disability is rated under the muscle codes, the Board is unable to rate this disability based on the evidence of record.  With respect to the claims for feet and back disabilities, the VA physician's finding that the heel spurs were a "natural disease of the heels" and the back disability was "a natural progression of arthritis" are not clear.  The opinion also needs to address the historical injury and complaints of the Veteran dating back to 1979 when it was noted that he stood in a way that caused a pelvic tilt and also had callosities on the feet due to his antalgic gait from the femur injury.  In addition, the opinion should note the Veteran's complaints in October 1997 that he had had back pain for 15 years because he could not bend properly to pick things up due to the knee disability.

Finally, consideration should be given to the issue of entitlement to a TDIU, to include sending the Veteran a VCAA letter and obtaining a medical opinion, as set forth below.  The Veteran testified that he had to stop work as a hairdresser because he could not stand for long periods of time.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the criteria for substantiating a claim for entitlement to a TDIU, including what evidence the Veteran should submit and what evidence VA will make efforts to obtain.  

2.  Make arrangements to obtain copies of VA treatment records addressing the femur, feet, and back from the VAMCs in Danville, Illinois, and Cincinnati, Ohio, dated from January 2000 forward, and from the VAMC in Decatur dated from June 2006 forward.  

3.  Thereafter, schedule the Veteran for the appropriate VA examination to address the muscle impairment associated with the residuals of right femur injury.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right femur disability, to include identifying the affected muscle group(s).

Then the examiner also should provide an opinion on the following:

(a)  State whether the Veteran has indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and whether tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

(b)  State whether the Veteran has ragged, depressed and adherent scars indicating wide damage to muscle groups; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

(c)  Also state whether there is x-ray evidence of foreign bodies indicating intermuscular trauma; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.

(d)  State whether there is diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; or induration or atrophy of an entire muscle following simple piercing by a projectile.

In making these assessments please review the history of injury to the femur in service in 1964.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for the appropriate VA examination to address orthopedic impairment associated with the residuals of right femur injury.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right femur disability, including the following:

(a)  State whether there is any associated scarring (to include as a result of skin grafts) of the right hip, buttocks, or leg; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(b)  Measure the legs to determine whether there is any disparity between the right and left leg length due to the history of injury to the right femur and subsequent surgeries.

(c)  Conduct range of motion testing of the right knee and right thigh, specifically noting whether - upon repetitive motion of the Veteran's right knee or right thigh - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee or right thigh is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d)  State whether there is impairment of the femur with malunion or nonunion of the shaft or anatomical neck of the femur with or without loose motion.

(e)  State whether there is right knee or right hip ankylosis or right hip flail joint.

(f)  State whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

(g)  Identify any neurological pathology related to the service-connected femur/knee, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

(h)  Provide an opinion as to whether the Veteran's service-connected residuals of fracture to the right femur with traumatic arthritis renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for the appropriate VA examination for peripheral vascular disease.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any peripheral vascular disease of the right lower extremity.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any peripheral vascular of the right lower extremity had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current peripheral vascular disease of the right lower extremity was caused by the Veteran's service-connected right femur disability.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current peripheral vascular disease of the right lower extremity was aggravated by the Veteran's service-connected right femur disability.  If so, please state, to the extent possible, the baseline level of severity of the peripheral vascular disease before the onset of aggravation.  

Please review the history of injury to the femur in 1964, in addition to the opinion by VA examiner J.B. on January 3, 2008, that the severe peripheral vascular disease of the right leg was mildly aggravated by the trauma to the right leg.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for the appropriate VA examination for his feet and back.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any disorders of the feet and back, i.e., bone spurs of the heels and/or degenerative changes of the back.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current foot and/or back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current foot and/or back disorder was caused by the Veteran's service-connected right femur disability, to include any altered gait associated therewith.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current foot and/or back disorder was aggravated by the Veteran's service-connected right femur disability, to include any altered gait associated therewith.  If so, please state, to the extent possible, the baseline level of severity of the foot and/or back disorder before the onset of aggravation.  

Please review the history of injury to the femur in 1964, in addition to the findings on VA examination in March 1979, October 1997, and January 2008, and the VA opinions provided in May 2008.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

8.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


